Dahua Inc. 19th Floor, Building C, Tianchuangshiyuan, Huizhongbeili, Chaoyang District, Beijing, China, 100012 86-10-6480-1527 November 13, 2007 Securities and Exchange Commission 100 F Street, N.W. Washington, D.C.20549 VIA FACSIMILE:202-772-9202 Re:Dahua Inc. Registration Statement on Form SB-2 (File No. 333-122622) Ladies and Gentlemen: In connection with the above-captioned registration statement, and pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), the Company hereby requests that the effective date of the above-mentioned registration statement be accelerated to 4:30 p.m(New York time) on Tuesday, November 13, 2007, or as soon thereafter as practicable. The Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, DAHUA INC. By:/s/Quinna Zeng_ Qinna Zeng Secretary
